Citation Nr: 1227391	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by which the RO denied the benefit sought herein. 

In December 2010, the Veteran and his mother testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcripts of the hearing has been associated with the claims file. 

In April 2011, the Board, in pertinent part, remanded the issue on appeal for further development of the evidence.  The remand directives were accomplished satisfactorily, and the claim the claim was adjudicated in a November 2011 supplemental statement of the case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran's service-connected depression is manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in January 2010 addressed the type of information mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's representative contends that an additional VA examination is necessary because, in essence, the examination accomplished in October 2011 does not contain an Axis V diagnosis, namely a global assessment of function (GAF) score.  The October 2011 examiner stated that a GAF score could not be assigned due to exaggeration of symptoms.  A VA examiner in March 2010 made a similar contention.  The Veteran, therefore, has not been fully cooperative during the VA examination; the results of the examination, based on objective testing, revealed significant overreporting of symptoms.  Because of the Veteran's response style, test results were invalid and uninterpretable.  Consequently, a full diagnosis was not given.  The duty to assist the Veteran with this claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As he did not cooperate fully during the VA examinations he was provided, the Board finds that he is not entitled to another one.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, and records from the Social Security Administration (SSA).  The Veteran was afforded VA medical examinations in furtherance of this claim.  He had the opportunity to provide evidence at the hearing before the undersigned conducted in December 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected depression has been rated 30 percent disabling by the RO under the provisions of Diagnostic Code 9434.

Depression is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

70% Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

50% Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

30% Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

10% Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

0% A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication 

38 C.F.R. § 4.130, Diagnostic Code 9434 (2011). 

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32). 

GAF scores between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

On March 2010 VA mental disorders examination, the Veteran reported stable moods despite his impending divorce.  In the report, the examiner summarized salient points from February 2010 VA treatment records indicating decreased sleep and energy, social isolation, anxiety, and panic attacks.  The Veteran reported that the psychotropic medications he was taking were not helpful, but the examiner noted that VA treatment records indicated otherwise.  The Veteran described such symptoms as feelings of hopelessness, helplessness, depression, crying spells, and poor sleep.  He also reported frequent suicidal ideation for approximately three or four years.  The examiner indicated that a review of VA treatment records indicated that the Veteran had consistently denied suicidal ideation.  The Veteran claimed that his symptoms were an eight on a scale of one to 10 and that they were occasionally a 10 on that scale.  He reported shortness of breath with anxiety.  The Veteran denied having friends and described himself as a loner.  For enjoyment, the Veteran went into his bedroom and shut the door.  He reported being told that he was abusing sleeping medication because he took the medication while watching television in his bedroom to relax.  He no longer used his boat due to loss of interest.  The Veteran was attending school on a part-time basis and attended church regularly.  At the time of the examination, he was employed.  On objective examination, the examiner noted that the Veteran was clean, well groomed, and appropriately dressed.  He was cooperative, friendly, and relaxed.  He was fully oriented.  Speech, thought processes, and psychomotor activity were unremarkable.  The Veteran's affect was flat, and his mood was depressed.  The Veteran claimed that he could not spell the word "world" backwards and refused to try.  There was no evidence, however, of problems with attention and concentration.  Memory, judgment, and insight were intact.  The examiner indicated that there were no panic attacks.  There were no delusions or hallucinations.  There was no homicidal ideation, and regarding suicidal ideation, the examiner noted that the Veteran's claims were contradicted by VA treatment records in which he denied thoughts of suicide.  Impulse control was good.  There were no episodes of violence.  On testing, the degree of psychopathology the Veteran reported was unusual, even in the clinical population.  While the results could represent a "cry for help," the examiner indicated that it was "quite likely" that there was some intentional exaggeration of symptoms, possibly for secondary gain.  The results of testing were not considered valid.  The examiner noted that the Veteran was employed on a full-time basis as he had been for the previous 15 years.  He reported using 80 hours of sick leave during the previous year.  He stated that he did not sleep well and that often, he did not want to leave the house.  Regarding occupational functioning, the Veteran exhibited some inappropriate behavior, absenteeism, and tardiness.  The Veteran reportedly was rude to customers complaining about high water bills.  The examiner diagnosed a mood disorder secondary to general medical condition.  The examiner could not assign a GAF score due to significant exaggeration of symptoms.  However, the examiner noted that the Veteran's treating psychiatrist assigned GAF scores between 65 and 68.  The examiner opined that the Veteran's mental health symptoms were not sufficiently severe to interfere with occupational and social functioning.  

A November 2010 statement of Dr. Clemens indicated that the Veteran had chronic depression and anxiety secondary to chronic pain syndrome.  He stated that the Veteran was 100% disabled due to chronic pain, severe depression limiting cognitive function and multiple pain medications inhibiting function.  

In November 2010, a VA psychologist wrote that she had been seeing the Veteran since July 2010 due to increased depression and anxiety symptoms.  The Veteran's depression symptoms were moderate, according to the examiner, and affected daily social and occupational functioning.  The Veteran had chronic sleep problems that exacerbated his mood disorder.  The Veteran reported anxiety and panic attacks as well as irritability, which hindered his capacity to perform his job well.  The examiner diagnosed mood disorder (depression) secondary to general medical condition (chronic pain) and assigned a GAF score of 59.

At his December 2010 hearing, the Veteran testified that he experienced anxiety and panic attacks.  He indicated that depression had an impact upon his ability to work because there were days that he did not want to leave the house, but he did because he had responsibilities.  He felt overwhelmed and hopeless.  The Veteran indicated that he was in the process of divorcing and that he felt that his depression was partly responsible for the impending divorce because he did not want to interact with others when he got home from work.  The Veteran also stated that he had trouble understanding complex commands and made mistakes at work as a result.  At times, the Veteran stated, he raised his voice with his son and wife.  The Veteran asserted that he experienced suicidal ideation because he felt like giving up, but he could not because of his son.  Finally, the Veteran stated that his depression was part of the reason for which he was seeking disability retirement.  

A January 2011 private neuropsychiatric evaluation report commissioned by the city government, which was employing the Veteran, indicated that the Veteran was not socializing and was missing time from work.  The Veteran was experiencing anxiety and panic attacks.  He lived with his mother who helped him.  He was recently divorced and seeking custody of his son, as he felt that his former wife was not a competent mother.  The Veteran was taking classes at a community college, where he was not doing particularly well.  Reportedly, the Veteran sat around the house during the day and watched television or read the bible.  His mother cooked for him.  Objective findings indicated that the Veteran's affect was appropriate.  There were no loose thoughts and no delusions or hallucinations.  The Veteran, however, was "profoundly depressed" and "potentially suicidal."  The diagnosis was of major depression, anxiety with panic attacks, and severe chronic pain.  The examining physician opined that the Veteran could not return to work.  According to the examiner, the Veteran was still a young man who was withdrawing from the world.  The physician indicated that the Veteran's disability was permanent and that he would never be able to return to work and that no accommodations would enable the Veteran to work.  

A February 2011 private medical report prepared for the city government employing the Veteran indicated that he had panic attacks while driving.  The examining physician discussed primarily the Veteran's physical disabilities.  However, one of her diagnoses was chronic major depression with panic attacks.  She opined that the Veteran could not work and that the inability to work would be permanent due to the diagnosed medical conditions.  The Veteran could, however, perform the activities of daily living such as dressing and feeding himself.

A February 2011 mental health examination conducted for SSA purposes revealed diagnoses of adjustment disorder with anxiety and pain disorder.  Restrictions on the activities of daily living were mild.  There were only mild limitations in maintaining social functioning.  Difficulties in concentration and persistence were mild.  There were no episodes of decompensation.  The examiner wrote that the Veteran alleged physical and mental impairment and took medical retirement from his job with the local city government on January 21, 2011.  The examiner noted that the Veteran's GAF scores were high and that mental status examinations were normal with the exception of a dysphoric mood.  There were no more than mild limitations due to the Veteran's mental impairment, according to the examiner.

In March 2011, the Veteran was denied SSA disability benefits because his conditions to include a psychiatric condition were not severe enough to keep him from working.  

In an October 2011 VA mental disorders examination report, the examiner reviewed the Veteran's recent VA mental health treatment records.  The examiner noted that the most recent diagnostic impression, in October 2011, was of a mood disorder secondary to general medical condition in remission, panic disorder with agoraphobia in remission, and pain disorder due to psychological and physical factors.  The examiner noted that an October 2011 VA psychiatric progress note referred to recent improvement in the Veteran's mental health condition.  The examiner also referred to the January 2011 private report detailed above in which the physician diagnosed major depression, anxiety with panic attacks, and severe chronic pain.  The Veteran reported that he had custody of his son.  He explained that he last worked in January 2011 and that he retired due to his "service-connected disabilities."  Previously, he worked for the local water department for 16 years.  The Veteran stated that psychotropic medication provided relief only sometimes but that group therapy through VA helped.  The Veteran reported frequent drinking and two recent physical altercations while under the influence of alcohol.  The examiner indicated that test results revealed significant overreporting of psychological symptoms, thus the results were invalid and uninterpretable.  The score on the Structured Interview of Malingered Symptomatology was significantly elevated above the recommended cutoff score for the identification of likely feigning.  The Veteran endorsed a number of symptoms and impairment that were highly atypical of individuals who had genuine psychiatric or cognitive disorders.  Aside from a diagnosis of alcohol abuse, the VA examiner could not provide a diagnostic impression or assign a GAF score due to test results indicative of feigned psychological symptoms.  The examiner could not distinguish between feigned and genuine symptoms.  The examination, according to the examiner, lasted 70 minutes.

A review of VA mental health treatment notes dated from February 2009 to July 2011 revealed GAF scores ranging from 55 to 68.  Of the approximately 25 GAF scores reported during this period, about half fell between 55 and 60.  The rest were between 64 and 68.  GAF scores that are between 55 and 60 reflect "more moderate symptoms."  GAF scores between 64 and 68 reflect "some mild symptoms."  Those records also include a June 2010 VA psychiatry progress noted which shows that the Veteran denied suicidal and homicidal ideation, intent or plan, as well as denial of other signs/symptoms of depression.  Thought process was circumstantial but logical.  A July 2010 treatment noted indicated that the Veteran's mood was down and he reported occasional passive suicidal ideation but denied current passive or active suicidal ideation, intent or plan.  Thought process was circumstantial but logical and there were no complaints regarding memory.  The Veteran denied suicidal or homicidal ideation in August 2010.  In July 2011, it was indicated that he denied any thought of self harm.  In September 2011, he denied suicidal or homicidal ideation and insight and judgment were good.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

There is conflicting evidence of record with regard to the severity of the Veteran's psychiatric symptoms.  During the appeal period, GAF scores have been in the mild to moderate range.  VA examinations on two occasions have reflected malingering, exaggeration, and feigning of psychiatric symptomatology.  An examination completed for SSA purposes reflected a mild disability picture.  Between these findings are two private examination reports completed for the purpose of determining whether the Veteran was too disabled to continue working for the city water department, his employer of many years.  These reports indicated such an extreme disability picture that the Veteran was assessed, in essence, as permanently disabled and completely unable to work ever again.  

The Board does not find credible the January and February 2011 private reports completed in connection with the Veteran's application for disability retirement from the city water department for several reasons.  First, the Board emphasizes that VA examination reports completed both before and after these reports indicated overreporting of symptoms.  Second, GAF scores assessed during routine and regular VA mental health care before, after, and at the approximate time that the foregoing private reports were completed indicate no more than moderate symptomatology.  Finally, the Board observed that there is no indication that the two examiners had the opportunity to review the Veteran's complete record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another).  

The Board does not find the Veteran's assertions regarding very frequent panic attacks, an inability to understand complex commands, suicidal ideation, and an inability to work due to psychiatric symptoms credible because they are not supported by regular VA mental health treatment records and due to findings of feigning of symptomatology indicated on testing.  See Caluza, supra.  

The Board finds the rest of the competent medical evidence of record credible because it is consistent and comports with the GAF scores assigned over the appeal period, which show mild to moderate symptomatology.  The Veteran's GAF scores along with his ability to perform the activities of daily living and care for his son militate in favor of a finding of a 50 percent disability rating for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; Hart, supra.  Thus, while the Board does not find the Veteran credible, GAF scores have shown moderate symptoms at least half the time.  As such, affording the Veteran the benefit of the doubt, a 50 percent evaluation is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; See also 38 C.F.R. § 4.7 (Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating). 

A 70 percent evaluation is not warranted at any time during the appeal period because the Veteran's symptoms have not risen to the level necessary for a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Most of the symptoms associated with a 70 percent disability evaluation for depression such as intermittently illogical speech, an inability to function independently due to panic and depression, spatial disorientation, and neglect of personal appearance and hygiene are simply absent.  As well, the Veteran is capable of living independently and appears to be able to care for his son, whose custody he actively sought.  Moreover, his reported suicidal ideation is highly questionable, and he has been said to have overreported his symptoms on several occasions.  Finally, GAF scores assigned in connection with ongoing treatment have shown no more than "more moderate" symptomatology.  The constellation of symptoms displayed by the Veteran, therefore, has not risen to the level required for a 70 percent disability evaluation for depression at any time during the appeal period.  Id.; Hart, supra.  As noted, the Board does not find credible the private medical reports authored in January and February 2011, which reflect very severe symptoms.  In addition, while the November 2010 statement of Dr. Clemens noted severe depression, there was no rational provided for that conclusion and that statement does not discuss any symptoms to support that conclusion.  While it was noted that the Veteran is 100% disabled, the examiner points to other nonpsychiatric causes in addition to depression for that conclusion without providing a rational for that conclusion.  The opinion is of limited probative value because it is not support by adequate rationale and is outweighed the other probative and credible evidence considered above. 

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board need not address entitlement to TDIU despite the fact that unemployability is alleged because that issue was before the Board in April 2011.  At that time, the Board remanded the matter to the RO.  In a November 2011 rating decision, the RO granted a TDIU rating effective January 21, 2011.  The Veteran has not expressed disagreement with any aspect of that determination.  In any event, because the matter was already adjudicated by the RO, the Board need not do so.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's depression is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder has manifested in depression and occasional panic attacks.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App 436, 442 (1992) (holding that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation); see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's acquired psychiatric disorder, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with depression, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

Entitlement to an evaluation of excess of 50 percent for depression is granted, subject to the law and regulations governing the payment of veterans' benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


